                                            Case 4:20-cv-05878-KAW Document 20 Filed 11/13/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       LABBAIK (PVT) LTD, et al.,                         Case No. 20-cv-05878-KAW
                                   8                     Plaintiffs,
                                                                                              ORDER STAYING CASE; VACATING
                                   9              v.                                          CASE MANAGEMENT CONFERENCE
                                  10       JADOO TV, INC., et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On August 20, 2020, Plaintiffs Labbaik Ltd. and BOL Enterprise Ltd. filed a complaint
                                  14   against Defendants Jadoo TV, Inc. and Sajid Sohail, asserting copyright and trademark
                                  15   infringement. (Compl. at 1, Dkt. No. 1.) On November 9, 2020, Defendants filed a notice that
                                  16   Defendant Jadoo TV, Inc. had filed a voluntary petition for relief in the United States Bankruptcy
                                  17   Court. (Dkt. No. 12.) In light of the ongoing bankruptcy proceedings, the Court finds that a stay
                                  18   is appropriate per 11 U.S.C. § 362(a). Accordingly, the Court STAYS the case and VACATES
                                  19   the December 1, 2020 case management conference.
                                  20           The Court notes, however, that it is unclear this case was properly filed. Both Plaintiffs are
                                  21   companies, but neither appears to be represented by counsel.1 Instead, both Plaintiffs are
                                  22   appearing pro se in the instant case. “It has been the law for the better part of two centuries . . .
                                  23   that a corporation may appear in the federal courts only through licensed counsel. . . . [T]he
                                  24   rationale for that rule applies equally to all artificial entities.” Rowland v. Cal. Men’s Colony, 506
                                  25   U.S. 194, 202 (1993). Thus, absent representation by counsel, Plaintiffs cannot bring any claims.
                                  26   See Murphy v. Lmc Constr., No. 20-cv-754 KJM AC PS, 2020 U.S. Dist. LEXIS 75590, at *5
                                  27
                                       1
                                  28     The complaint is submitted by Ibrahim Haidari, but there is no indication that Mr. Haidari is an
                                       attorney or licensed to practice in California.
                                          Case 4:20-cv-05878-KAW Document 20 Filed 11/13/20 Page 2 of 2




                                   1   (E.D. Cal. Apr. 29, 2020) (finding that a pro se plaintiff could not assert any claim on behalf of his

                                   2   company). Accordingly, once the bankruptcy stay is lifted, Plaintiffs will be required to show

                                   3   why this case should not be dismissed.

                                   4          IT IS SO ORDERED.

                                   5   Dated: November 13, 2020
                                                                                             __________________________________
                                   6                                                         KANDIS A. WESTMORE
                                   7                                                         United States Magistrate Judge

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
